Title: To George Washington from John Hancock, 20 May 1777
From: Hancock, John
To: Washington, George



Sir,
Philada May 20th 1777.

This will be delivered to you by Mrs Graydon of this City, a very worthy Lady, whose Anxiety to see her Son Captain Graydon, now a Prisoner with the Enemy, is so great, that Congress have been induced to consent to her having an Interview with him. I am therefore to request your Attention to the enclosed Resolve on the Subject, and that you will give Directions for having it carried into Execution in such Manner as you may think will be most proper. I have the Honour to be, with the greatest Esteem & Respect, Sir your most obed. hble Servt

John Hancock Presidt

